PER CURIAM.
On this appeal from the trial court’s denial of appellant’s Rule 3.850 motion, we have examined the record of appellant’s prior appeal, which was appropriately considered by Anders standards, and we have considered all of appellant’s contentions on this appeal. In some respects the Rule 3.850 motion is deficient because its allegations are in conclusory terms only; in other respects the motion seeks to raise matters that could and should have been raised, if meritorious, on direct appeal. The trial court correctly denied the motion without an evidentiary hearing. Francis v. Henderson, 425 U.S. 536, 96 S.Ct. 1708, 48 L.Ed.2d 149 (1976).
AFFIRMED.
BOYER, Acting C. J., and SMITH and BOOTH, JJ., concur.